Citation Nr: 1017374	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  08-37 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for pre-glaucoma, to 
include blurred vision.

2.  Entitlement to an initial rating in excess of 30 percent 
for major depressive disorder.

3.  Entitlement to an initial compensable rating for plantar 
fasciitis of the left foot.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2001 to March 
2007.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision rendered by the 
Milwaukee, Wisconsin Regional Office (RO) of the Department 
of Veterans Affairs (VA), which awarded service connection 
for major depressive disorder and assigned an initial 10 
percent rating, effective March 22, 2007; awarded service 
connection for plantar fasciitis of the left foot and 
assigned an initial noncompensable rating, effective March 
22, 2007; and which denied service connection for bilateral 
pre-glaucoma, to include blurred vision.  A November 2008 
rating decision increased the initial rating for major 
depressive disorder to 30 percent, effective March 22, 2007.  
The issue of entitlement to a higher disability evaluation 
based upon an initial grant of service connection for major 
depressive disorder remains before the Board.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The Veteran is not shown to have a current bilateral eye 
disability. 

3.  Major depressive disorder is manifested by depressed or 
somewhat reactive mood, restricted affect, irritability, 
anxiety, slowed thinking, hair-pulling without interference 
with routine activities, and fleeting suicidal ideation in 
June 2007 and October 2008. 

4.  Plantar fasciitis of the left foot is manifested by mild 
pain symptoms relieved by arch support.


CONCLUSIONS OF LAW

1.  Bilateral pre-glaucoma, to include blurred vision, was 
not incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

2.  The criteria for an initial rating of in excess of 30 
percent for major depressive disorder have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.130, Diagnostic Code 9434 (2009).

3.  The criteria for an initial compensable rating for 
plantar fasciitis of the left foot have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.71a, Diagnostic Code 5299-5276 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
bilateral pre-glaucoma with blurred vision, major depressive 
disorder, and plantar fasciitis of the left foot was received 
in November 2007.  Thereafter, she was notified of the 
general provisions of the VCAA by the Milwaukee RO in 
correspondence dated in December 2007.  This letter notified 
the Veteran of VA's responsibilities in obtaining information 
to assist her in completing her claims, identified her duties 
in obtaining information and evidence to substantiate her 
claims, and provided other pertinent information regarding 
VCAA.  In addition, it notified her of how VA determines the 
disability rating and effective dated when a disability is 
found to be connected to service.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Thereafter, the claims were 
reviewed and a supplemental statement of the case was issued 
in January 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The claims for higher initial evaluations for major 
depressive disorder and plantar fasciitis are downstream 
issues from the grant of service connection.  38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed 
cannot be established."  73 Fed. Reg. 23, 353-23, 356 (Apr. 
30, 2008).  

The Veteran has been made aware of the information and 
evidence necessary to substantiate her claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claims during the course of this appeal.  
Her service treatment records and VA treatment records have 
been obtained and associated with her claims file.  She has 
also been provided with VA eye, general medical, mental 
disorders, and feet examinations to assess the current nature 
and etiology of her claimed bilateral pre-glaucoma with 
blurred vision, major depressive disorder, and left foot 
plantar fasciitis disabilities.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate her claims, and she 
has been notified of VA's efforts to assist her.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating her claims.

	(CONTINUED ON NEXT PAGE)




Bilateral Pre-Glaucoma, to Include Blurred Vision

Service Connection Claim - Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2009).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim:  the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

In an enlistment report of medical history dated in March 
2001, the Veteran denied eye trouble or vision problems; 
general eye findings on examination were reported as normal, 
and distant and near vision was 20/20 in both eyes.  In an 
optometry clinic note dated in July 2002, she complained of 
having problems focusing.  Reported family history included 
her mother's glaucoma.  The assessment was emmetropia (a 
state of proper correlation between the refractive system of 
the eye and the axial length of the eyeball); in other words, 
normal vision.  In an optometry note dated in June 2005, the 
assessment was presbyopia and hyperopia.  A February 2007 
mental health clinic note listed presbyopia and pre-glaucoma 
open angle with cupping of optic discs both eyes among 
problems presented by the Veteran.  In a separation report of 
medical history dated in February 2007, she denied any eye 
disorder or trouble, but indicated that she had loss of 
vision.  In a separation medical examination report, general 
eye findings were reported as normal, and distant and near 
vision was 20/20 in both eyes.  Intra ocular pressure was 
measured as 14 in the right eye, and 15 in the left eye.  A 
physician's summary indicated that she had complained of 
blurred, loss of vision followed by severe headache, 
migraines resolve with chiro treatment.

A post-service VA treatment record dated in August 2007 noted 
a past medical history of pre-glaucoma open angle with no 
current visual symptoms and family history that included her 
mother's blindness from glaucoma.  

In a VA eye examination report dated in December 2007, the 
Veteran stated that when she reads and looks up, it is hard 
to focus and complained that her vision blurs.  She reported 
improvement when wearing her readers.  Following a review of 
the claims folder and interview and examination of the 
Veteran, the assessment was blurry vision and suspicious 
optic nerves bilaterally.  The ophthalmologist opined that 
blurry vision was likely secondary to eyelid hygiene issues 
and unrelated to military service.  He also elaborated that 
her optic nerve appearance is very suspicious for glaucoma, 
and she has a family history of glaucoma.  However, he added 
that it would be medical conjecture to state whether she 
currently had glaucoma, and time would dictate whether she 
has it.  He opined that it is more likely than not that she 
will develop glaucoma in the future.

In a VA treatment record dated in February 2008, the Veteran 
received follow-up treatment after she was a pedestrian in a 
pedestrian-vehicle accident during which she hit her left 
temporal bone on the windshield.  She denied any blurred 
vision.  In a VA treatment records dated in April 2009, she 
denied any eye complaints.  Additional VA treatment records 
dated to January 2010 documented her past medical history of 
pre-glaucoma, but contained no diagnosis or treatment for any 
eye disabilities.

In this case, the Board notes that the record does not 
provide a basis for establishing service connection for pre-
glaucoma, to include blurred vision.  Congress has 
specifically limited entitlement to service connection for 
disease or injury to cases where such incidents have resulted 
in a disability.  See 38 U.S.C.A. § 1110.  Accordingly, 
where, as here, the claims file is void of any competent 
medical evidence establishing that the Veteran has a current 
bilateral eye disability related to pre-glaucoma that was 
noted in a mental health record during service, the 
disability for which service connection is sought is not 
established, and thus, there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, the claim for service connection for 
bilateral pre-glaucoma, to include blurred vision, is denied 
because the first essential criterion for a grant of service 
connection, evidence of a current bilateral eye disability, 
has not been met.

For the foregoing reasons, the claim for service connection 
for pre-glaucoma, to include blurred vision, must be denied.  
In arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

Increased Rating Claims - General Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  To evaluate the 
severity of a particular disability, it is essential to 
consider its history.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2009).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

Although the Court in DeLuca v. Brown, 8 Vet. App. 202 
(1995), has held that a thorough evaluation of a 
musculoskeletal or orthopedic disability for rating purposes 
requires consideration of any functional loss due to pain, 
incoordination, weakness, or fatigability, pursuant to 38 
C.F.R. §§ 4.40, 4.45 (2006), the Court has also held that 
where a diagnostic code is not predicated on a limited range 
of motion alone, such as with Diagnostic Code 5276, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The Court has also held that in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.




Major Depressive Disorder

Law and Regulations

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9434 (2009).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

70
?
? 
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia OR some difficulty in social, occupational, 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for pre-glaucoma, to 
include blurred vision.

2.  Entitlement to an initial rating in excess of 30 percent 
for major depressive disorder.

3.  Entitlement to an initial compensable rating for plantar 
fasciitis of the left foot.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2001 to March 
2007.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision rendered by the 
Milwaukee, Wisconsin Regional Office (RO) of the Department 
of Veterans Affairs (VA), which awarded service connection 
for major depressive disorder and assigned an initial 10 
percent rating, effective March 22, 2007; awarded service 
connection for plantar fasciitis of the left foot and 
assigned an initial noncompensable rating, effective March 
22, 2007; and which denied service connection for bilateral 
pre-glaucoma, to include blurred vision.  A November 2008 
rating decision increased the initial rating for major 
depressive disorder to 30 percent, effective March 22, 2007.  
The issue of entitlement to a higher disability evaluation 
based upon an initial grant of service connection for major 
depressive disorder remains before the Board.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The Veteran is not shown to have a current bilateral eye 
disability. 

3.  Major depressive disorder is manifested by depressed or 
somewhat reactive mood, restricted affect, irritability, 
anxiety, slowed thinking, hair-pulling without interference 
with routine activities, and fleeting suicidal ideation in 
June 2007 and October 2008. 

4.  Plantar fasciitis of the left foot is manifested by mild 
pain symptoms relieved by arch support.


CONCLUSIONS OF LAW

1.  Bilateral pre-glaucoma, to include blurred vision, was 
not incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

2.  The criteria for an initial rating of in excess of 30 
percent for major depressive disorder have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.130, Diagnostic Code 9434 (2009).

3.  The criteria for an initial compensable rating for 
plantar fasciitis of the left foot have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.71a, Diagnostic Code 5299-5276 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
bilateral pre-glaucoma with blurred vision, major depressive 
disorder, and plantar fasciitis of the left foot was received 
in November 2007.  Thereafter, she was notified of the 
general provisions of the VCAA by the Milwaukee RO in 
correspondence dated in December 2007.  This letter notified 
the Veteran of VA's responsibilities in obtaining information 
to assist her in completing her claims, identified her duties 
in obtaining information and evidence to substantiate her 
claims, and provided other pertinent information regarding 
VCAA.  In addition, it notified her of how VA determines the 
disability rating and effective dated when a disability is 
found to be connected to service.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Thereafter, the claims were 
reviewed and a supplemental statement of the case was issued 
in January 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The claims for higher initial evaluations for major 
depressive disorder and plantar fasciitis are downstream 
issues from the grant of service connection.  38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed 
cannot be established."  73 Fed. Reg. 23, 353-23, 356 (Apr. 
30, 2008).  

The Veteran has been made aware of the information and 
evidence necessary to substantiate her claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claims during the course of this appeal.  
Her service treatment records and VA treatment records have 
been obtained and associated with her claims file.  She has 
also been provided with VA eye, general medical, mental 
disorders, and feet examinations to assess the current nature 
and etiology of her claimed bilateral pre-glaucoma with 
blurred vision, major depressive disorder, and left foot 
plantar fasciitis disabilities.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate her claims, and she 
has been notified of VA's efforts to assist her.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating her claims.

	(CONTINUED ON NEXT PAGE)




Bilateral Pre-Glaucoma, to Include Blurred Vision

Service Connection Claim - Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2009).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim:  the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

In an enlistment report of medical history dated in March 
2001, the Veteran denied eye trouble or vision problems; 
general eye findings on examination were reported as normal, 
and distant and near vision was 20/20 in both eyes.  In an 
optometry clinic note dated in July 2002, she complained of 
having problems focusing.  Reported family history included 
her mother's glaucoma.  The assessment was emmetropia (a 
state of proper correlation between the refractive system of 
the eye and the axial length of the eyeball); in other words, 
normal vision.  In an optometry note dated in June 2005, the 
assessment was presbyopia and hyperopia.  A February 2007 
mental health clinic note listed presbyopia and pre-glaucoma 
open angle with cupping of optic discs both eyes among 
problems presented by the Veteran.  In a separation report of 
medical history dated in February 2007, she denied any eye 
disorder or trouble, but indicated that she had loss of 
vision.  In a separation medical examination report, general 
eye findings were reported as normal, and distant and near 
vision was 20/20 in both eyes.  Intra ocular pressure was 
measured as 14 in the right eye, and 15 in the left eye.  A 
physician's summary indicated that she had complained of 
blurred, loss of vision followed by severe headache, 
migraines resolve with chiro treatment.

A post-service VA treatment record dated in August 2007 noted 
a past medical history of pre-glaucoma open angle with no 
current visual symptoms and family history that included her 
mother's blindness from glaucoma.  

In a VA eye examination report dated in December 2007, the 
Veteran stated that when she reads and looks up, it is hard 
to focus and complained that her vision blurs.  She reported 
improvement when wearing her readers.  Following a review of 
the claims folder and interview and examination of the 
Veteran, the assessment was blurry vision and suspicious 
optic nerves bilaterally.  The ophthalmologist opined that 
blurry vision was likely secondary to eyelid hygiene issues 
and unrelated to military service.  He also elaborated that 
her optic nerve appearance is very suspicious for glaucoma, 
and she has a family history of glaucoma.  However, he added 
that it would be medical conjecture to state whether she 
currently had glaucoma, and time would dictate whether she 
has it.  He opined that it is more likely than not that she 
will develop glaucoma in the future.

In a VA treatment record dated in February 2008, the Veteran 
received follow-up treatment after she was a pedestrian in a 
pedestrian-vehicle accident during which she hit her left 
temporal bone on the windshield.  She denied any blurred 
vision.  In a VA treatment records dated in April 2009, she 
denied any eye complaints.  Additional VA treatment records 
dated to January 2010 documented her past medical history of 
pre-glaucoma, but contained no diagnosis or treatment for any 
eye disabilities.

In this case, the Board notes that the record does not 
provide a basis for establishing service connection for pre-
glaucoma, to include blurred vision.  Congress has 
specifically limited entitlement to service connection for 
disease or injury to cases where such incidents have resulted 
in a disability.  See 38 U.S.C.A. § 1110.  Accordingly, 
where, as here, the claims file is void of any competent 
medical evidence establishing that the Veteran has a current 
bilateral eye disability related to pre-glaucoma that was 
noted in a mental health record during service, the 
disability for which service connection is sought is not 
established, and thus, there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, the claim for service connection for 
bilateral pre-glaucoma, to include blurred vision, is denied 
because the first essential criterion for a grant of service 
connection, evidence of a current bilateral eye disability, 
has not been met.

For the foregoing reasons, the claim for service connection 
for pre-glaucoma, to include blurred vision, must be denied.  
In arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

Increased Rating Claims - General Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  To evaluate the 
severity of a particular disability, it is essential to 
consider its history.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2009).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

Although the Court in DeLuca v. Brown, 8 Vet. App. 202 
(1995), has held that a thorough evaluation of a 
musculoskeletal or orthopedic disability for rating purposes 
requires consideration of any functional loss due to pain, 
incoordination, weakness, or fatigability, pursuant to 38 
C.F.R. §§ 4.40, 4.45 (2006), the Court has also held that 
where a diagnostic code is not predicated on a limited range 
of motion alone, such as with Diagnostic Code 5276, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The Court has also held that in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.




Major Depressive Disorder

Law and Regulations

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9434 (2009).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

70
?
? 
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia OR some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or 
theft within the household), but generally 
functioning pretty well, has some meaningful 
interpersonal relationships.
60
?
? 
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).

The symptoms listed in Diagnostic Code 9434 are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the 
evidence is assembled, the determination must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Factual Background and Analysis

In a VA clinician intake note dated in June 2007, the Veteran 
endorsed passive suicidal ideation, but denied any history of 
plan or attempts.  She stated that she did not like to be in 
crowds and was highly sensitive to noise.  She was in the 
process of divorcing her husband of six years.  She had some 
very good friends and was trying to get into school for the 
fall semester for a bachelor's in nutrition.  Reported 
objective findings on mental status examination included the 
following: alert and fully oriented; well-groomed, casually 
dressed, and thin appearance; cooperative; normal eye contact 
and slightly slumped body posture; affect congruent with 
reported depressed mood; tearful when discussing her 
frustrating experience in the Navy; and normal speech and 
thinking.

In an intake psychiatry note from the same day, the Veteran 
reported developing depression for the first time in 2005 
during service in the setting of stressors that included a 
difficult divorce and difficult Navy work while deployed to 
Guam.   She described some improvement of depression and a 
decrease in crying spells since starting medication during 
service, but she still had persistent low mood and decreased 
self-esteem.  She stated that she currently had initial 
insomnia and frequent wakening with five to six hours of 
nonrestorative sleep, some general anxiety, tension, and a 
feeling of being overwhelmed and nervous.  She stated that 
she had some very good friends who were "always there."  
The psychiatrist remarked that it was difficult to know if 
medication had helped general tension because she continued 
to make life transitions that made her more reactively 
anxious.  The Veteran denied any history of panic attacks and 
was optimistic that she would feel settled after getting into 
school in the fall.  The diagnosis was major depression, and 
a GAF score of 65 was assigned. 

In a VA mental health clinical nurse note dated in August 
2007, the Veteran's complaints included continued anxiety and 
need for avoidance of stimuli and cognitive difficulties with 
understanding and learning.  She stated that she had never 
been tested for learning disabilities and had test anxiety 
that was worse in subjects such as math.  She ruminated about 
her Navy assignment and the pressure of having to work in her 
technical area without really understanding the job.  She 
believed there could be an underlying problem with her 
learning style or memory and attention deficits that impair 
learning.  In September 2007 she stated that she had no 
motivation, but she was getting to class.  She denied panic 
attacks or suicidal or psychotic thoughts.  In October 2007 
she reported that she dropped her math class and felt less 
pressured as a result and that she was looking for a part-
time job.  Objective findings were similar to those reported 
in June 2007, but included some irritability and slowed 
thinking.  The assigned GAF score was 65.

In a psychotherapy note dated in November 2007 the Veteran 
and a social worker agreed to take a break from therapy with 
the option of resuming if needed.  Additional VA treatment 
records through January 2010 indicated that the Veteran 
received regular psychiatric treatment for depression.  

In a VA mental disorders examination report dated in December 
2007, the Veteran stated that she continued to struggle with 
depression on a daily basis, currently a mild to moderate 
severity, saying that she was "just going through the 
motions."  She indicated that she attended school and work 
and talked to a couple friends on the phone, but she 
preferred to stay at home.  She denied losing any time from 
work or school due to her depression, but she believed it 
affected her functioning because while she did to work or 
school, she was "just not into it."  She reported that she 
got "real edgy," preferred to be at home where it was 
quiet, and lost interest and pleasure in things such as 
baking.  She stated that she no longer cried like she used to 
because she did not allow things to get to her, and she did 
not have really good or bad days.  Her parents live fairly 
close by and were very supportive and helpful.

She endorsed a good history of maintaining minimal personal 
hygiene and other basic activities of daily living; she 
stated that she had done some hair-pulling since she was in 
Guam during service, but denied that it interfered with her 
routine activities; and she reported getting about six hours 
of sleep when she took a small dose of trazodone with 
occasional naps during the day.  She denied panic attacks, 
impaired impulse control (with the exception of hair-
pulling), or current suicidal or homicidal thoughts.

Objective findings on mental status examination included the 
following:  no impairment of thought process or 
communication, or demonstrated delusions or hallucinations; 
behavior within normal limits, although she came across as 
somewhat down and depressed; oriented to person, place, and 
time, but endorsed a lot of short-term memory problems such 
as "very forgetful, scattered;" and speech rate and flow 
within normal limits.

A GAF score of 60 was assigned, and the examiner commented 
that the Veteran described some benefit from medication for 
depression, but she continued to have mild to moderate 
symptoms of depression with her primary impairment appearing 
to be that she was no longer socially active and prefers to 
be at home.  He noted that she described functioning fairly 
well at work because it was a quiet environment, adding that 
she was generally a good worker, was productive, and kept up 
with expectations.  She also indicated that although her 
study habits were "horrible," she had dropped some classes 
at school, and felt overwhelmed at times, she maintained 
average grades.  The examiner concluded that the Veteran's 
major depressive disorder symptoms, which were transient and 
mild, required continuous medication, and they decreased work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress.  

In a notice of disagreement dated in April 2008, the Veteran 
asserted that she was only able to work an average of 18 
hours per week due to her constant depression, that she 
limited her activities to avoid developing panic attacks, and 
that she experienced mild memory loss.

In a VA triage note dated in September 2008, the Veteran 
reported a two-day worsening of depression; she denied 
increased stressors, but indicated that she dropped her on-
line school courses last week and was having trouble figuring 
out what she wanted.  In a VA psychiatry note dated in 
October 2008, she stated that she dropped out of school due 
to difficulty concentrating; continued to experience 
depressed mood, insomnia, and social withdrawal; and endorsed 
fleeting suicidal ideation.  She believed that her mood was 
worse since her last appointment.  She stated that she went 
to spinning classes and yoga twice a week and liked her job 
working for a third party medical payment center.

In a VA psychiatry note dated in January 2009, the Veteran 
described her mood, motivation, concentration, and memory as 
fair, although the psychiatrist noted that her mood was 
somewhat reactive and affect was restricted.  She indicated 
that she still worked in an office doing claims work, and she 
was taking a medical terminology course to become certified 
to do medical coding.  She denied any suicidal thoughts or 
intent.  The assessment was probable dysthymia superimposed 
on current mild depression.  The psychiatrist commented that 
the Veteran's disability actually looked pretty good overall, 
she had a decent response to medication, she was functioning 
pretty well, she was in school, and she had goals.  The 
assigned GAF score was 65.

In a VA triage note dated in July 2009, the Veteran stated 
that she felt very irritated at the grocery store, burst into 
tears, and instead of proceeding to work, she went home.  She 
believed the episode was due to lack of sleep.  She stated 
that lately she had more bad days than good days.  In a 
psychiatry note the same day, she stated that her depression 
had become worse over the last three months.  She described 
her mood being down, some crying, restlessness, fidgetiness, 
problems with concentration at home and being unable to 
complete things.  She denied any suicidal ideation and stated 
that work was going well with no problems concentrating.  She 
continued to present a restricted affect, and the 
psychiatrist assessed that she appeared more depressed than 
her last visit.  The GAF score remained at 65.

In a VA psychiatry note dated in October 2009, she reported 
that she got a mini trampoline recently, was doing slow 
jogging on it and really liked it, and believed that it was 
helping her sleep and improve her mood.  She described her 
mood as improved overall, motivation was pretty good, she was 
exercising every day, and concentration at work was fine.  
She denied suicidal ideation.  A GAF score of 70 was 
assigned.

In a VA mental disorders examination report dated in November 
2009, the Veteran stated that she had been working as a 
claims processor about 20 hours per week for the last two 
years, liked her job and believed she was good at it, and 
that her job was very flexible and she gets the work done.  
Regarding the impact of depression on her work, she stated 
that sometimes her depression makes for a really long day, 
sometimes it was not too bad, and she did well if the 
environment was quiet.  She described losing some time from 
work over the past 12 months when she did not feel like 
leaving the house; continued sleep problems; and feeling 
overly sensitive, irritated, and apathetic about doing social 
activities.  

Reported objective findings on mental status examination were 
similar to those reported in December 2007.  She denied any 
suicidal or homicidal thoughts, memory loss or impairment, 
obsessive or ritualistic behaviors or impaired impulse 
control, or panic attacks.  A GAF score of 60 to 65 was 
assigned, and the examiner elaborated that her current 
depression was of mild to moderate severity.

Based on the evidence of record, the Board finds that major 
depressive disorder is manifested by no more than an 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  Objective findings have included 
depressed or somewhat reactive mood, restricted affect, 
irritability, anxiety, and slowed thinking.  Subjective 
symptoms have included decreased motivation, chronic sleep 
problems, heightened sensitivity to noise, social withdrawal, 
difficulty concentrating at school and home (but not at 
work), mild memory problems attributed to a possible learning 
disability (August 2007), hair-pulling without interference 
with routine activities (December 2007), and fleeting 
suicidal ideation (June 2007, October 2008).

In addition, there was no competent evidence of depression 
symptoms such as circumstantial, circumlocutory, or 
stereotyped speech; panic attacks; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; or difficulty in establishing and maintaining 
effective work or social relationships; criteria for the next 
higher, 50 percent, rating for depression.  The Board notes 
that although the Veteran consistently reported social 
withdrawal, she also reported having very supportive parents, 
some very good friends who are "always there," and going to 
spinning classes and yoga twice a week.  The Board finds that 
these objective findings and subjective reports support a 30 
percent rating for major depressive disorder, but no higher.

GAF scores ranging from 60 to 70 were listed in VA treatment 
and examination records dated from June 2007 to November 
2009.  According to DSM-IV, GAF scores ranging from 61-70 are 
indicative of mild symptoms (such as depressed mood and mild 
insomnia, or some difficulty in social or occupational 
functioning), but generally functioning pretty well with some 
meaningful interpersonal relationships.  GAF scores ranging 
from 51-60 are indicative of moderate symptoms (like flat 
affect and circumstantial speech, and occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  

The Board finds that the assigned GAF score of 65 (June and 
August 2007, January, July, and November 2009), indicative of 
mild impairment of functioning, is more consistent with the 
reported symptomatology - to include depressed mood, sleep 
disturbance, and some social withdrawal - and, thus, is also 
consistent with no greater impairment than that contemplated 
by the initial 30 percent rating.  

The Board notes some findings of depressed and restricted 
affect, the Veteran's reports that she had to drop out of 
school due to concentration problems, and that she was unable 
to work more than an average of 18 hours per week due to 
depression symptoms.  However, she has acknowledged that her 
concentration problems at school may be due to a learning 
disability, and after dropping some classes in autumn 2008, 
she apparently enrolled in other classes by January 2009.  In 
addition, despite poor study habits and trouble concentrating 
at school, she maintained average grades.  Similarly, her 
assertion that she was able to work only part-time due to 
depression symptoms is not credible because she reported in 
October 2007 that she was looking for a part-time job, and 
she was already enrolled in college courses at that time.  
Moreover, despite reportedly missing some work due to 
depression symptoms, she described enjoying her job as a 
claims processor and being good at it.  In summary, while 
occasional symptoms such as hair-pulling and fleeting 
suicidal ideation reflect more moderate symptoms, these 
symptoms have not been shown to affect her on a continuous 
basis and/or to limit her ability to function independently 
on a daily basis.

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue.  The GAF score must be 
considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a) (2008).  Given the actual 
psychiatric symptoms shown in this case, the Board finds that 
level of overall psychiatric impairment to be more consistent 
with a 30 percent rating.

For all the foregoing reasons, the Board finds that there are 
no objective medical findings or credible lay evidence that 
would support the assignment of an initial rating in excess 
of 30 percent for major depressive disorder.  Therefore, 
entitlement to an initial rating in excess of 30 percent is 
not warranted, and the claim for a higher rating for major 
depressive disorder must be denied.  The Board has considered 
staged ratings under Fenderson v. West, 12 Vet. App. 119 
(1999), and Hart v. Mansfield, 21 Vet. App. 505 (2007), but 
concludes that they are not warranted.  Since the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not applicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
the Veteran's employment as a claims processor or frequent 
periods of hospitalization related to her service-connected 
disability that would take the case outside the norm so as to 
warrant the assignment of an extraschedular rating.  Rather, 
the evidence of record demonstrated occasional loss of time 
from work due to depression and an ability to concentrate and 
be productive at work despite problems with motivation and 
concentration at home and school.  Consequently, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service under 38 C.F.R. § 3.321 is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Plantar Fasciitis of the Left Foot

The Veteran is assigned an initial noncompensable rating for 
plantar fasciitis of the left foot pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5299-5276 (2009).  

527
6
Flatfoot, acquired:

Pronounced; marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, 
not improved by orthopedic shoes or appliances:

  Bilateral
50

  Unilateral
30

Severe; objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and 
use accentuated, indication of swelling on use, 
characteristic callosities:

  Bilateral
30

  Unilateral
20

Moderate; weight-bearing line over or medial to great 
toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or 
unilateral
10

Mild: symptoms relieved by built-up shoe or arch 
support
0
38 C.F.R. § 4.71a, Diagnostic Code 5299-5276 (2009).

In a VA general medical examination report dated in December 
2007, the Veteran denied current symptoms of left foot 
plantar fasciitis, but stated that she developed symptoms if 
she walked barefoot, did a lot of walking, or was on her feet 
for extended periods.  She reported recurrent symptoms about 
three times a month that last for a few days, at which time 
she takes it easy.  She described no treatment other than 
orthotics, which she received during military service and 
improved her symptoms.  She denied any vocational 
restrictions; she indicated that she used to run two to five 
miles a day, but no longer ran.  

Objective findings on examination of the left foot were 
reported as follows: normal plantar arch; no swelling, 
tenderness, or deformity; no calluses, abnormal shoe wear, or 
skin breakdown; no edema, instability, painful motion, or 
tenderness; normal alignment of Achilles tendons; no pain on 
manipulation of feet; and no tenderness, but the Veteran did 
report a sense of tightness along the plantar fascia.  X-rays 
of the left foot were reported as normal.  

VA treatment records dated from June 2007 to July 2009 
contained no complaints or findings related to plantar 
fasciitis.  In a VA treatment note dated in January 2008, a 
history of plantar fasciitis was noted, but the Veteran 
denied having pain from it now with use of orthotics.  In a 
May 2008 physical therapy evaluation note for a recent back 
injury, she reported that she rode her bicycle to the 
appointment and that she swims and runs regularly.

In a VA psychiatry note dated in October 2009, she reported 
that she got a mini trampoline recently and was doing slow 
jogging on it and really liked it; she stated that she was 
exercising every day.

In a VA feet examination report dated in November 2009, the 
Veteran stated that she was not on her feet very much anymore 
and that her plantar fasciitis had not bothered her very 
much; she worked at a desk job as a claims processor.  She 
described occasional mild pain rated as a three out of 10 
that could flare to an 8.5 out of 10 after long periods of 
activity, but flares were rare.  She no longer ran very much 
due to her foot pain and was limited in the distance she 
could walk.  She reported that pain was exacerbated by being 
on her feet and relieved by orthotics and avoidance of long 
periods of standing or walking; she denied any treatment 
other than orthotics.

Reported objective findings on examination of the left foot 
included the following:  no gross deformities or 
malalignment; hindfoot resting in some valgus and pes planus 
with standing and weightbearing; some mild hallux valgus of 
the first MTP joint; no point tenderness with palpation of 
the arch or the origin of the plantar fascia; no pain with 
manipulation; no signs of abnormal weight bearing; no open 
wounds or lacerations; and no loss of range of motion at any 
of the MTP or IP joints.  X-ray findings of the left foot 
demonstrated no acute fractures, no malalignment, and no 
degenerative changes.  

Additional VA treatment records dated to January 2010 
contained no complaints or findings related to left foot 
plantar fasciitis.

Initially, the Board finds that the Veteran is competent to 
describe pain and observable symptoms related to her left 
foot plantar fasciitis disability.  See 38 C.F.R. 
§ 3.159(a)(2) (2009) (defining "competent lay evidence").  
The Board finds, however, that her some of her statements 
regarding her plantar fasciitis disability are not credible 
because in March 2007, she reported restricted physical 
activity, including no longer running, but in a May 2008 
physical therapy evaluation note for a recent back injury, 
she reported that she rode her bicycle to the appointment and 
that she swims and runs regularly, and she reported 
exercising every day in October 2009.  In comparison, her 
other complaints of mild left foot pain are consistent with 
objective findings related to the left foot on VA examination 
in December 2007 and November 2009.  As a result, her 
statements about her plantar fasciitis disability have 
limited probative value.

After a review of the evidence of record, the Board finds 
that the Veteran's plantar fasciitis of the left foot is 
manifested by mild pain symptoms relieved by arch support.  
The next higher, 10 percent, rating is not warranted because 
there are no objective findings of the weight-bearing line 
over or medial to the great toe, no inward bowing of the 
tendo achillis, and no objective evidence of pain on 
manipulation and use of the feet.  Therefore, the Board finds 
that an initial compensable rating is not warranted.  

The Board has considered other potentially applicable rating 
criteria for foot disorders, but finds that a compensable 
rating is not warranted because the Veteran is not shown to 
have weak foot, acquired claw foot or pes cavus, 
metatarsalgia, severe hallux valgus equivalent to amputation 
of the great toe or status post resection of the metatarsal 
head, hallux rigidus, hammer toe, malunion or nonunion or the 
tarsal or metatarsal bones, or other foot injuries.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5278, 5279, 5280, 
5281, 5282, 5283, 5284 (2009), Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

The Board acknowledges the Veteran and her representative's 
contentions that her plantar fasciitis of the left foot is 
more severely disabling.  However, the objective medical 
evidence demonstrates that her left foot plantar fasciitis 
disability does not meet the criteria for a higher, 10 
percent, compensable disability rating.  

For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment of a compensable rating for a left foot plantar 
fasciitis disability.  Therefore, entitlement to an initial 
compensable rating for plantar fasciitis of the left foot is 
not warranted, and the claim must be denied.  The Board has 
considered staged ratings under Fenderson v. West, 12 Vet. 
App. 119 (1999), and Hart v. Mansfield, 21 Vet. App. 505 
(2007), but concludes that they are not warranted.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
her employment as a claims processor or frequent periods of 
hospitalization related to this left foot plantar fasciitis 
disability that would take the Veteran's case outside the 
norm so as to warrant the assignment of an extraschedular 
rating.  While the Veteran alleges that her plantar fasciitis 
disability causes mild pain and restricts her ability to run 
or walk long distances, objective medical findings are not 
indicative of any unusual or marked interference with any 
employment (i.e., beyond that contemplated in the assigned 
noncompensable rating).  Consequently, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).



CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for pre-glaucoma, to 
include blurred vision is denied.

Entitlement to an initial rating in excess of 30 percent for 
major depressive disorder is denied.

Entitlement to an initial compensable rating for plantar 
fasciitis of the left foot is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


